DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 12/30/2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-36, 40-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Nitu et al. (US 20150356801 A1) in view of Ingle et al. (US 9418497 B2) and Faro et al. (US 20060139149 A1).

Regarding claim 23, Nitu discloses an apparatus comprising:
a housing (figs.1 and 2B illustrates the housing of the smart lockers 106) defining a compartment (fig. 1 compartment 122), wherein said housing is configured to accept at least one item within said compartment ([0026] The smart lockers 106 may include front doors 120a-120n (collectively 120) on which the smart locks 108 are respectively secured, and used to secure goods within compartment 22 of the smart lockers 106); 
a member (fig. 1 front door 120) coupled with said housing, wherein said member is configured to provide access to said compartment in a first state, and wherein said member is further configured to restrict access to said compartment in a second state (fig. 1 front door 120; [0026] The smart lockers 106 may include front doors 120a-120n (collectively 120) on which the smart locks 108 are respectively secured, and used to secure goods within the smart lockers 106.); 
an electronic lock, wherein said electronic lock is configured to limit relative movement between said member and said housing in said second state ([0044] teaches the locker computer device 300 may be configured to communicate signals to an electronic lock 206a (FIG. 2A), for example, to either lock or unlock the smart locker 204a. Also see [0042], teaches a solenoid 322 may be an electromechanical mechanism that may be engaged and disengaged to lock a securable device in response to the locker computer device 300. Also fig. 1 illustrates smart lock 108); and
circuitry wherein said circuitry is configured to perform a first authentication of a user, and wherein said circuitry is further configured to control said electronic lock based on said first authentication ([0035] In an alternative configuration, the smart lockers 106 may include a keypad that may be used by the user to lock and unlock the respective smart locks 108. [0053] In one embodiment, a PIN code or password used to access the smart locker from a mobile device may be stored in the management server, and in the case that the mobile device is not accessible (e.g., because the mobile device is in the smart locker), the PIN code or password may be accessible via the tablet. At step 616, the locker computer device, such as a tablet, may recognize a rental code (e.g., PIN code) or password, and the electronic lock receives an unlock signal via the tablet at step 618 to cause the electronic lock to transition from a lock state to an unlock state.).
Nitu does not expressly disclose wherein said member defines a container, said electronic lock disposed at least partially within said container, and said  circuitry disposed at least partially within said container. However fig. 1 illustrates front door 120. [0023] teaches "smart locks" 108a-108n (collectively 108) disponed on the front door 122. Each of the smart locks 108 may be configured with a wireless transceiver, processing unit, memory, motor driver, battery or charge device for an electromechanical lock.
Ingle, from the field of lockage storage devices, fig. 2 illustrates the mechanical and electrical components located on the inside panel (e.g. container) of the door. Also see col 2 ln 63-65.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to have the member (e.g. front door) define the container and said electronic lock disposed at least partially within said container as taught by Ingle in the apparatus taught by Nitu in order store the mechanical and electrical components of the smart lock (as suggested in fig. 2 and col 2 ln 63-65 of Ingle).
The combination of Nitu and Ingle does not expressly disclose wherein said circuitry is further configured to access data associated with a second authentication of said user performed by a computer system separate from said apparatus, and wherein said circuitry is further configured to control said electronic lock based on said first authentication and said second authentication.
[0042] and [0063] Note that the user access data may be stored a token (e.g., card, badge, key, disk, hard drive, jump drive or other object capable of storing information) carried by the user or located on or about the cabinet 100. For example, access to a cabinet 100 may require a biometric user access data from the user access device 108 (e.g., a fingerprint scan) and insert an encoded security card into a card reader. When biometric user access data is used the level of security of the cabinet may be varied by adjusting the stringency of the match between the biometric user access data and the stored biometric access data. In addition, redundant systems may be used which would include two or more authentication comparisons. For example, the individual may be required to input a password and submit a fingerprint scan, submit a fingerprint scan and a retinal scan or require two or more individuals to submit fingerprint scans before access is granted. The redundant authentication will allow even a greater level of security. [0074] Note that the user access data may be stored a token (e.g., card, badge, key, disk, hard drive, jump drive or other object capable of storing information) carried by the user or located on or about the PDA, phone or handheld computer 1118. For example, access to a cabinet 1100 may require a biometric user access data from the PDA, phone or handheld computer 1118 (e.g., a fingerprint scan) and insert an encoded security card into a card reader. When biometric user access data is used, the level of security of the cabinet may be varied by adjusting the stringency of the match between the biometric user access data and the stored biometric access data. In addition, redundant systems may be used which would include two or more authentication comparisons. For example, the individual may be required to input a password and submit a fingerprint scan, submit a fingerprint scan and a retinal scan or require two or more individuals to submit fingerprint scans before access is granted. The redundant authentication will allow even a greater level of security.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include circuitry configured to access data associated with a second authentication of said user performed by a computer system separate from said apparatus, and wherein said circuitry is further configured to control said electronic lock based on said first authentication and said second authentication as suggested by Faro in the system taught by Nitu in view of Ingle in order allow even a greater level of security (as suggested in [0042] and [0063] of Faro).

Regarding claim 24, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said circuitry is configured to control said electronic lock to implement said first state if said first authentication and said second authentication are successful (Nitu [0035] and [0044]; and Faro [0042] and [0063]).

Regarding claim 25, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said circuitry is configured to control said electronic lock to implement said second state responsive to an unsuccessful authentication selected from a group consisting of said first authentication and said second authentication (Nitu [0035]; and Faro [0042] and [0063]).

Nitu [0035]; and Faro [0042] and [0063]).

Regarding claim 27, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said first authentication includes an electronic communication authentication (Nitu [0035]; and Faro [0042] and [0063]).

Regarding claim 28, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said second authentication is selected from a group consisting of a biometric authentication, a SMS authentication, an authentication based on a digital signature that is unique to said electronic lock, an authentication based on a digital signature that is unique to said apparatus, an authentication based on an electronic key, and an authentication based on an electronic password (Nitu [0035]; and Faro [0042] and [0063]).

Regarding claim 29, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said second authentication includes an electronic communication authentication (Nitu [0035]; and Faro [0042] and [0063]).

Nitu[0002] concessional venues, such as airports, bus and train stations, malls, theme parks, and ski resorts, users generally pay to use the lockers. In non-concessional venues, such as schools and fitness centers, users are typically not required to pay to use the lockers.).

Regarding claim 31, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said circuitry includes a communication interface configured to establish a connection between said circuitry and said computer system (Nitu figs. 1-2A and 7A-7B; and Faro fig. 2B and 8-9).

Regarding claim 32, Nitu in view of Ingle and Faro discloses the apparatus of Claim 31, wherein said connection is selected from a group consisting of a wired connection and a wireless connection (Nitu figs. 2A-2B; [0005] The mobile kiosk may use inherent technologies of mobile devices that provide for short-range and long-range communications paths and protocols. The short-range or local communications protocols may include a set of wireless technologies including, but not limited to, Bluetooth, smart Bluetooth, WiFi, NFC, Zigbee, RFID, or any other local communications protocol to communicate with smart lockers. The long-range communications protocols may include conventional telecommunications protocols, such as GSM, CDMA, or other wireless communications protocol. Also Faro fig. 2B and 8-9; abstract teaches wireless interface communicably coupled to the locking/unlocking apparatus. [0011] Access to the cabinet can be determined using user access data, such as personal identification numbers, passwords, fingerprints, hand prints, voice prints, iris scans, retina scans, facial scans, wireless signals or any combination thereof.).

Regarding claim 33, Nitu in view of Ingle and Faro discloses the apparatus of Claim 31, wherein said connection is a wired connection selected from a group consisting of an Ethernet connection, a RS-485 connection, and a RS-232 connection (Nitu [0007] wired to a "mother" smart locker controller that handles the unlocking/locking commands to a plurality of smart lockers. Ethernet connection, a RS-485 connection, and a RS-232 connection are well known connections; therefore it would have been obvious to a person of ordinary skill in the art at the time of first filing to select an Ethernet connection, a RS-485 connection, and/or a RS-232 connection).

Regarding claim 34, Nitu in view of Ingle and Faro discloses the apparatus of Claim 31, wherein said circuitry includes a processor (Nitu fig.3 processor 32; [0039] and [0044] teaches a processor 302. Also see Ingle figs. 2 – processing element 211 and fig. 3 – processing element 303.), and further comprising:
at least one sensor configured to monitor a parameter associated with said apparatus, and
wherein said processor is configured to communicate, over said connection, information associated with said parameter to said computer system (Nitu fig. 3 tamper sensor 318, alarm sensor 324, and lock bolt sensor 314. Also see Ingle fig. 3 - Reflective optical sensor 309 detects the open/closed state of the safe's door.).

Nitu fig. 3 sensors 314, 318, and 324; [0041] A lock bolt sensor 314 may be used to sense position of a lock bolt of a securable device, such as an electronic locker. A tamper sensor 318, such as motion and/or light sensor, may be configured to sense whether a securable device is tampered. [0042] An alarm sensor 324 may be configured to sense an action, such as a locker door being opened when the locker computer device 300 is in a lock state. Also see Ingle fig. sensor 309.).

Regarding claim 36, Nitu in view of Ingle and Faro discloses the apparatus of Claim 31, wherein said circuitry includes a processor, and wherein said processor is configured to communicate, over said connection, at least one heartbeat message to said computer system (Nitu figs. 1-2A and 7A-7B; and Faro fig. 2B and 8-9. Also heartbeart message are well-known periodic signal generated by hardware or software to indicate normal operation or to synchronize other parts of a computer system; therefore it would have been obvious to a person of ordinary skill in the art at the time of first filing to use a heartbeart message in order to indicate normal operation or to synchronize other parts of a computer system).

Regarding claim 40, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23 further comprising: at least one electronic component disposed at least partially within said container, and wherein said at least one electronic component is selected from a group consisting Ingle fig. 1 display 103; col 3 ln 22-23, The door panel 107 of the safe incorporates a display 103).

Regarding claim 41, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said circuitry includes at least one component selected from a group consisting of a processor, a memory, a communication interface, a sensor interface, an output device interface, a camera controller, a provisioning controller, a cryptography processor, and a power interface (Nitu fig.3 processor 32 and memory 306; [0039] and [0044] teaches a processor 302. Also see Ingle figs. 2 and fig. 3.).

Regarding claim 42, Nitu in view of Ingle and Faro discloses the apparatus of Claim 41, wherein said processor is selected from a group consisting of a controller, a microcontroller, a microprocessor, a central processing unit, and a main processor (Nitu fig.3 processor 32; [0039] and [0044] teaches a processor 302. Also see Ingle figs. 2 – processing element 211 and fig. 3 – processing element 303.).

Regarding claim 43, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said circuitry is selected from a group consisting of a panel, a control board, an electronic main board, and a motherboard (Nitu fig.3 processor 32; [0039] and [0044] teaches a processor 302. Also see Ingle figs. 2 – processing element 211 and fig. 3 – processing element 303.).

Nitu fig. 1 front door 120. Also see Ingle fig. 1 door 107.).

Regarding claim 46, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23, wherein said electronic lock includes a component selected from a group consisting of an electromagnetic lock and a solenoid (Nitu [0044] teaches the locker computer device 300 may be configured to communicate signals to an electronic lock 206a (FIG. 2A), for example, to either lock or unlock the smart locker 204a. Also see [0042], teaches a solenoid 322 may be an electromechanical mechanism that may be engaged and disengaged to lock a securable device in response to the locker computer device 300. Also fig. 1 illustrates smart lock 108. Also Ingle fig. 2 solenoid 225.).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nitu et al. (US 20150356801 A1) in view of Ingle et al. (US 9418497 B2) and Faro et al. (US 20060139149 A1) as applied to claim 31 above, further in view of Yang et al. (US 6987452 B2).

Regarding claim 37, Nitu in view of Ingle and Faro discloses the apparatus of Claim 31, wherein said circuitry includes a processor (Nitu fig.3 processor 32; [0039] and [0044] teaches a processor 302. Also see Ingle figs. 2 – processing element 211 and fig. 3 – processing element 303.), and but does not expressly disclose it further comprising: at least one camera disposed within said compartment, wherein said at least one camera is configured to capture at least one 
Yang, from a similar field of endeavor, teaches at least one camera disposed within said compartment, wherein said at least one camera is configured to capture at least one image of said at least one item, and wherein said processor is configured to communicate, via said interface over said connection, said at least one image to said computer system (Yang figure 1 cameras 25, 35, 45, and 55 disposed within their respective compartment).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include one camera disposed within said compartment, wherein said at least one camera is configured to capture at least one image of said at least one item, and wherein said processor is configured to communicate, via said interface over said connection, said at least one image to said computer system as taught by Yang in the apparatus taught by Nitu in view of Ingle and Faro in order capture images on the interior of the apparatus (as suggested in Yang figure 1.).

Regarding claim 38, Nitu in view of Ingle, Faro and Yang discloses the apparatus of Claim 37, wherein said at least one camera is positioned toward a ceiling of said housing(Yang figure 1 cameras 25, 35, 45, and 55; col 1 ln 49 – teaches wired camera).

Claim 39  is rejected under 35 U.S.C. 103 as being unpatentable over Nitu et al. (US 20150356801 A1) in view of  Ingle et al. (US 9418497 B2), Faro et al. (US 20060139149 A1) and Yang et al. (US 6987452 B2) as applied to claim 37 above, further in view of Garrison (US 20130307382 A1).

Regarding claim 39, Nitu in view of Ingle, Faro and Yang discloses the apparatus of claim 13 but does not expressly disclose it further comprising: at least one light source disposed within said compartment, wherein said at least one light source is configured to illuminate said at least one item. 
Garrison, from the field of lockage storage devices, [0065] teaches storage lockers 101 may be configured to include a light source 141 configured to illuminate the cavity or inside portion of the storage locker 101.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include lights inside the storage compartment as taught by Garrison in the apparatus taught by Nitu in view of Ingle, Faro and Yang in order to illuminate the inside portion of the storage locker (as suggested in [0065] of Garrison).

Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nitu et al. (US 20150356801 A1) in view of Ingle et al. (US 9418497 B2) and Faro et al. (US 20060139149 A1) as applied to claim 23 above, further in view of Campbell et al. (US 20100106291 A1).

Regarding claim 45, Nitu in view of Ingle and Faro discloses the apparatus of Claim 23 but does not expressly disclose it further comprising: a base coupled with said member, wherein said base is configured to accept said at least one item, and wherein said base and said member are configured to implement a drawer; and at least one channel coupled with said housing and said base, wherein said at least one channel is configured to allow said member and said base to move with respect to said housing.
(i.e. at least on channel) that cooperate with opposing pairs of slide supports 185 (i.e. at least on channel)  in cabinet 102 with one portion of slide supports 185 being shown in FIG. 2. Also see figs. 1 and 4-8.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively uses drawers as taught by Campbell in the apparatus taught by Nitu in view of Ingle and Faro in order to secure an item (as suggested in [0025] of Campbell).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 

Applicant argues that the prior art does not teach or suggest “wherein said circuitry is further configured to control said electronic lock based on said first authentication and said second authentication”; however the examiner respectfully disagrees. Nitu [0035] teaches the smart lockers 106 may include a keypad that may be used by the user to lock and unlock the respective smart locks 108. [0053] In one embodiment, a PIN code or password used to access the smart locker from a mobile device may be stored in the management server, and in the case that the mobile device is not accessible (e.g., because the mobile device is in the smart locker), the PIN code or password may be accessible via the tablet. At step 616, the locker computer device, such as a tablet, may recognize a rental code (e.g., PIN code) or password, and the electronic lock receives an unlock signal via the tablet at step 618 to cause the electronic lock to include two or more authentication comparisons. For example, the individual may be required to input a password and submit a fingerprint scan, submit a fingerprint scan and a retinal scan or require two or more individuals to submit fingerprint scans before access is granted. The redundant authentication will allow even a greater level of security. [0074] Note that the user access data may be stored a token (e.g., card, badge, key, disk, hard drive, jump drive or other object capable of storing information) carried by the user or located on or about the PDA, phone or handheld computer 1118. For example, access to a cabinet 1100 may require a biometric user access data from the PDA, phone or handheld computer 1118 (e.g., a fingerprint scan) and insert an encoded security card into a card reader. When biometric user access data is used, the level of security of the cabinet may be varied by adjusting the stringency of the match between the biometric user access data and the stored biometric access data. In addition, redundant systems may be used which would include two or more authentication comparisons. For example, the individual may be required to input a password and submit a fingerprint scan, submit a fingerprint scan and a retinal scan or require two or more individuals to submit fingerprint scans before access is .

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nitu [0035] teaches the smart lockers 106 may include a keypad that may be used by the user to lock and unlock the respective smart locks 108. [0053] In one embodiment, a PIN code or password used to access the smart locker from a mobile device may be stored in the management server, and in the case that the mobile device is not accessible (e.g., because the mobile device is in the smart locker), the PIN code or password may be accessible via the tablet. At step 616, the locker computer device, such as a tablet, may recognize a rental code (e.g., PIN code) or password, and the electronic lock receives an unlock signal via the tablet at step 618 to cause the electronic lock to transition from a lock state to an unlock state. Furthermore, Faro [0042] and [0063] teaches that the user access data may be stored a token (e.g., card, badge, key, disk, hard drive, jump drive or other object capable of storing information) carried by the user or located on or about the cabinet 100. For example, access to a cabinet 100 may require a biometric user access data from the user access device 108 (e.g., a fingerprint scan) and insert an encoded security card into a card reader. When biometric user include two or more authentication comparisons. For example, the individual may be required to input a password and submit a fingerprint scan, submit a fingerprint scan and a retinal scan or require two or more individuals to submit fingerprint scans before access is granted. The redundant authentication will allow even a greater level of security. [0074] Note that the user access data may be stored a token (e.g., card, badge, key, disk, hard drive, jump drive or other object capable of storing information) carried by the user or located on or about the PDA, phone or handheld computer 1118. For example, access to a cabinet 1100 may require a biometric user access data from the PDA, phone or handheld computer 1118 (e.g., a fingerprint scan) and insert an encoded security card into a card reader. When biometric user access data is used, the level of security of the cabinet may be varied by adjusting the stringency of the match between the biometric user access data and the stored biometric access data. In addition, redundant systems may be used which would include two or more authentication comparisons. For example, the individual may be required to input a password and submit a fingerprint scan, submit a fingerprint scan and a retinal scan or require two or more individuals to submit fingerprint scans before access is granted. The redundant authentication will allow even a greater level of security. Therefore applicant’s arguments are deemed not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684